      Case 20-03049        Doc 70      Filed 12/23/20 Entered 12/23/20 14:15:40                  Desc Main
                                         Document     Page 1 of 4

                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION


IN RE                                                     )        Chapter 7
                                                          )
EDWARD R. FOX,                                            )        Case No. 20 – 03049
                                                          )
                                 Debtor.                  )        Hon. Jack B. Schmetterer
                                                          )
                                                          )        Hearing Date and Time:
                                                          )        January 5, 2021 at 10:00 am

                                            NOTICE OF MOTION
TO:     Attached Service List

        PLEASE TAKE NOTICE THAT on January 5, 2021, at 10:00 a.m., I shall appear before the Honorable
Judge Jack B. Schmetterer, or any other judge sitting in his stead, and request a hearing on the Chapter 7 Trustee’s
Motion to Authorize Payment of Sale Proceeds to Co-Owner, a copy of which is attached hereto and thereby served
upon you.

This motion will be presented and heard electronically using AT&T Teleconference. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must call this toll-free
number: (877) 336-1839. Then enter access code 3900709 followed by the pound (#) sign.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, these
motions will be called on the presentment date. If no Notice of Objection is timely filed, the Court may grant the
motions in advance without a hearing

                                         CERTIFICATE OF SERVICE

         I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing NOTICE OF
MOTION and MOTION to be served on all persons set forth on the attached Service List identified as Registrants
through the Court’s Electronic Notice for Registrants and, as to all other persons on the attached Service List by
mailing a copy of same in an envelope properly addressed and with postage fully prepaid and by depositing same in
the U.S. Mail, Chicago, Illinois, on 23rd day of December, 2020.

                                                                   /s/ Gregory K. Stern
                                                                   Gregory K. Stern
Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard, Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 20-03049         Doc 70    Filed 12/23/20 Entered 12/23/20 14:15:40   Desc Main
                                    Document     Page 2 of 4



                                        SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street, Room 873
Chicago, Illinois 60604

David R. Herzog
Herzog & Schwartz PC
77 West Washington Street, Suite 1400
Chicago, Illinois 60602

Paul Bauch
Justin R. Storer
Bauch & Michaels
53 West Jackson Boulevard, Suite 1115
Chicago, Illinois 60604

Miriam R Stein
Gutnicki LLP
4711 Golf Road, Suite 200
Skokie, IL 60076

Parties Served By United States Mail

Dawn Fox
8543 West 171st Place
Tinley Park, Illinois 60487
  Case 20-03049        Doc 70     Filed 12/23/20 Entered 12/23/20 14:15:40               Desc Main
                                    Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE                                                  )          Chapter 7
                                                       )
EDWARD R. FOX,                                         )          Case No. 20 – 03049
                                                       )
                                Debtor.                )          Hon. Jack B. Schmetterer
                                                       )          Hearing Date and Time:
                                                       )          January 5, 2021 at 10:00 am

             CHAPTER 7 TRUSTEE’S MOTION TO AUTHORIZE PAYMENT
                       OF SALE PROCEEDS TO CO-OWNER

        Now comes David R. Herzog, not individually, but solely in his capacity as Chapter 7

Trustee (the “Trustee”), by and through his attorneys, Gregory K. Stern, Monica C. O’Brien and

Rachel S. Sandler, and in support of his Motion to Authorize Payment of Sale Proceeds to Co-Owner

(the “Motion”), states as follows:

        1.     On February 3, 2020, Edward R. Fox (the “Debtor”) caused a Voluntary Petition for

relief under Chapter 7 of the United States Bankruptcy Code to be filed (the “Bankruptcy Case”);

and David R. Herzog (the “Trustee”) was appointed as trustee in this case.

        2.     This Court has jurisdiction pursuant to 28 U.S.C. § 1334; and, this matter

constitutes a core proceeding under 28 U.S.C. § 157(b)(2)(N).

        3.     The Debtor scheduled an ownership interest in the real property located at 14445

South California Avenue, Posen, Illinois (the “Posen Real Property”), 751 Saddle Ridge Circle,

Granby Colorado and 1785 Mountain Sky Lane, Granby, Colorado (the “Granby Unimproved Real

Property”), 284 County Road 892, Granby, Colorado (the “Granby Residential Real Property”). (the

Posen Real Property, the Granby Unimproved Real Property and the Granby Residential Real

Property are collectively referred to as the “Real Properties”)

        4.     The Real Properties were jointly owned with the Debtor’s wife, Dawn Fox
  Case 20-03049        Doc 70     Filed 12/23/20 Entered 12/23/20 14:15:40              Desc Main
                                    Document     Page 4 of 4



(“Dawn”).

       5.      The Posen Real Property was sold, pursuant to an order approving the sale, and

proceeds of sale totaled $34,927.34. See, Trustee’s Report of Sale (Docket No. 65)

       6.      The Granby Unimproved Real Property was sold, pursuant to an order approving the

sale, and proceeds of sale totaled $4,000.00. See, Trustee’s Report of Sale (Docket No. 66)

       7.      The Granby Residential Real Property was sold, pursuant to an order approving the

sale, and proceeds of sale totaled $262,348.60. See, Trustee’s Amended Report of Sale (Docket No.

69)

       8.      The sale proceeds from the sales of the Posen Real Property, the Granby

Unimproved Real Property and the Granby Residential Real Property aggregated $301,275.94.

       9.      The Trustee seeks authorization to pay $150,637.97 (one half (1/2) of the aggregate

sale proceeds of $301,275.94) to the co-owner, Dawn Fox in full and final satisfaction and payment

for her one half (1/2) ownership interests in the Real Properties and the sale proceeds thereof.

       WHEREFORE, the Chapter 7 Trustee, David R Herzog, prays for entry of an order

authorizing him to pay $150,637.97 to Dawn Fox in full and final satisfaction and payment for her

one half (1/2) ownership interests in the Real Properties and the sale proceeds thereof and for such

other further relief as this Court deems just.

                                                 By:   /s/ Gregory K. Stern
                                                       Gregory K. Stern, Attorney
Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID #6216626)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
